UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7797



ANTHONY DOVE,

                                              Plaintiff - Appellant,

          versus


THE CITY OF KINSTON; KINSTON FIRE DEPARTMENT;
KINSTON HUMAN RESOURCES/PERSONNEL DEPARTMENT;
GREGORY SMITH, Fire Chief; KARL L. MUNSON,
Human Resource Director; COUNTY OF LENOIR,
NORTH  CAROLINA;   LENOIR   COUNTY   SHERIFF’S
DEPARTMENT; LENOIR COUNTY JAIL; BILLY SMITH,
Lenoir County Sheriff; ARCHIE BRUITON, Lenoir
County Head Jailer; BRANSON VICKORY, District
Attorney for District 8; IMELDA PATE, District
Attorney for District 8A,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CA-02-34-4-H)


Submitted:   April 1, 2003                 Decided:   April 17, 2003


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Anthony Dove, Appellant Pro Se. Virginia A. Piekarski, CONSTANGY,
BROOKS & SMITH, L.L.C., Winston-Salem, North Carolina; Mark Allen
Davis, WOMBLE, CARLYLE, SANDRIDGE & RICE, Raleigh, North Carolina;
Gerald Patrick Murphy, Assistant Attorney General, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Anthony Dove appeals the district court’s order denying relief

on his complaint under 42 U.S.C. § 1983 (2000).   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See Dove v. City of Kinston,

No. CA-02-34-4-H (E.D.N.C. Oct. 18, 2002).    Because this opinion

comports with Dove’s motion for a written opinion, we grant that

motion. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2